Phillip A. Davidson appeals pro se from a judgment of a single justice of this court denying his petition for relief under G. L. c. 211, § 3. He had sought relief from the imposition of child support orders by the Probate and Family Court Department, and related penalties and interest assessed by the Department of Revenue for arrears in child support payments.2 The case is now before us pursuant to SJ.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Through vague allegations that his due process rights were violated in connection with the payments he was ordered to make in connection with the child support orders, Davidson seeks to relitigate matters that he unsuccessfully sought to challenge in earlier proceedings. See Davidson v. Department of Revenue, 71 Mass. App. Ct. 1109 (2008); Davidson v. Department of Revenue, 65 Mass. App. Ct. 1117 (2006).3 This he may not do. “Our general superintendence power under G. L. c. 211, § 3, is extraordinary and to be exercised sparingly, not as a substitute for the normal appellate process or merely to provide an additional layer of appellate review after the normal process has run its course.” Votta v. Police Dep’t of Billerica, 444 Mass. 1001, 1001 (2005).

Judgment affirmed.


Davidson failed in his petition to name as a respondent the mother of the child, who was his adversary in the underlying litigation. See S.J.C. Rule 2:22, 422 Mass. 1302 (1996); Jordan v. Register of Probate for Hampden County, 426 Mass. 1020 (1998).


Further appellate review was denied in both cases. See Davidson v. Department of Revenue, 451 Mass. 1103 (2008); Davidson v. Department of Revenue, 446 Mass. 1108 (2006).